Allowable Subject Matter
As a result of applying amendments, claims 1-5 & 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known display signal control configurations thereof. However, none of the references alone or in combination teach: “A signal control apparatus for a display apparatus, the display apparatus comprising M rows by N columns of pixel driving circuits arranged in an array, wherein the M pixel driving circuits of each column of pixel driving circuits are grouped into at least a first group of pixel driving circuits and a second group of pixel driving circuits, M and N each being an integer and N being larger than 2, and the first group of pixel driving circuits are connected to a first data line to receive a data signal, and the second group of pixel driving circuits are connected to a second data line to receive a data signal, the signal control apparatus comprising: a phase shifting circuit configured to provide a scanning signal to a pixel driving circuit, wherein the phase shifting circuit includes a phase shifter and a first register, and wherein the phase shifter is connected to an input terminal of the first register, an output terminal of the first register is connected to M scanning signal terminals, and the M scanning signal terminals correspond to M pixel driving circuits in the same column of pixel driving circuits one by one, so that a reset signal terminal of an n-th row of pixel driving circuit is connected to the scanning signal terminal of an (n-2)-th row of pixel driving circuit, wherein n is an integer greater than 2 and smaller than or equal to M; and a write control circuit connected to N data signal terminals, and configured to provide a data signal from the N data signal terminals to the pixel driving circuits, the N data signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626